DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Tamm (EP 2 649 898).
Regarding claims 1, 15 and 19 Tamm teaches the method of manufacturing a knitted component and knitted component itself as claimed including knitting a first knit layer (43) and a second knit layer (44) on a knitting machine (column 19, lines 23-25), wherein the first knit layer (43) and the second knit layer (44) each include a plurality of intermeshed loops (Figure 4), and wherein at least one loop (45) of the first knit layer (43) is intermeshed (Figure 4) with at least one loop of the second knit layer (44); inlaying (column 15, lines 7-13) an inlaid strand between the first knit layer and the second knit layer during the knitting of the first knit layer (43) and the second knit layer (44), wherein the inlaid strand comprises a thermoplastic material having a melting point (column 3, lines 51-55); applying heat (column 14, 55-57) to at least a portion of the thermoplastic material of the inlaid strand such that the portion of the thermoplastic material rises to a temperature at or above the melting point; applying a pressure (column 14, lines 46-49) to at least one side of the knitted component with a mold press (column 17, lines 1-3) to form a molded shape (column 19, lines 49-54); and cooling (column 15, lines 1-2) the portion of the thermoplastic material to a temperature below the melting point during or after application of the pressure such that the molded shape is retained on at least one side of the knitted component (figures 8 and 9). Regarding claims 4 and 16, the mold press includes a temperature of less than the melting point during the step of applying the pressure to the at least one side of the knitted component (column 15, lines 55-57). Regarding claims 6  and 17, at least one of the first knit layer and the second knit layer includes a yarn having a melting point above the melting point of the thermoplastic material (column 5, lines 24-30). Regarding claims 7 and 18 , at least one of the first knit layer and the second knit layer includes a polyester yarn (column 17, lines 43-47).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tamm in view of Adami (WO 2018/089686).
Tamm teaches the method substantially as claimed as set forth in the rejection above to claim 1. Tamm does not expressly set forth wherein the step of cooling the portion of the thermoplastic material is at least partially executed by the mold press. However mold press lasts are well known to provide a cooling step as noted by Adami at paragraph [0253], lines 3-6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mold press last of Tamm with a cooling function as shown by Adami for the purpose of providing singular apparatus that heats, molds and cools. Regarding claim 3, Tamm does not expressly set forth that the step of applying heat to the portion of the thermoplastic material is executed prior to the step of applying the pressure to the at least one side of the knitted component. Adami discloses applying heat to the thermoplastic prior to applying the pressure to the component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tamm with a step of applying heat to the thermoplastic prior to applying the pressure to the component in order to allow the for the thermoplastic to be readily pliable before applying pressure for molding. 








Allowable Subject Matter
Claim 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-14  are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2


Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



ldw